     Case 3:20-cv-00013-RCJ-CLB Document 14 Filed 07/29/21 Page 1 of 3



1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
      PHILLIP MORENO,                                        Case No. 3:20-CV-0013-RCJ-CLB
4
                                            Plaintiff,                    ORDER
5            v.
6     WILLIAM GITTERE, et al.,
7                                      Defendants.
8

9
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
10
     1983 by Phillip Moreno, a state prisoner. Plaintiff has submitted an application to
11
     proceed in forma pauperis. ECF No. 5. Based on the financial information provided,
12
     the Court finds that Plaintiff is unable to prepay the full filing fee in this matter.
13
            The Court entered a screening order on April 29, 2021. ECF No. 9. The
14
     screening order imposed a 90-day stay and the Court entered a subsequent order in
15
     which the parties were assigned to mediation by a court-appointed mediator. ECF Nos.
16
     9, 11. The Office of the Attorney General has filed a status report indicating that
17
     settlement has not been reached and informing the Court of its intent to proceed with
18
     this action. ECF No. 13.
19
            For the foregoing reasons, THE COURT ORDERS that:
20
            1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is
21
     GRANTED. Plaintiff is permitted to maintain this action to conclusion without the
22
     necessity of prepayment of the filing fee, or any additional fees or costs or the giving of
23
     security therefor. Plaintiff is not required to prepay a partial installment of the filing fee.
24
            2.      This order granting leave to proceed in forma pauperis shall not extend to
25
     the issuance and/or service of subpoenas at government expense.
26
            3.      While Plaintiff is not required to pre-pay the filing fee, the full filing fee
27
     must still be paid by Plaintiff pursuant to 28 U.S.C. § 1915(b)(2). Accordingly, Plaintiff is
28

                                                         1
     Case 3:20-cv-00013-RCJ-CLB Document 14 Filed 07/29/21 Page 2 of 3



1    required to make monthly payments of 20% of the preceding month’s income credited to

2    his account. The Nevada Department of Corrections shall determine and forward this

3    monthly payment from the account of Plaintiff PHILLIP MORENO, #62857 to the Clerk

4    of the United States District Court, District of Nevada, in each month that the account

5    balance exceeds $10.00 until the full $350.00 filing fee has been paid for this action.

6    The Clerk of the Court shall SEND a copy of this order to the Finance Division of the

7    Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order to the

8    attention of the Chief of Inmate Services for the Nevada Department of Corrections,

9    P.O. Box 7011, Carson City, NV 89702.

10          4.     The Clerk of the Court shall electronically SERVE a copy of this order and

11   a copy of Plaintiff’s First Amended Complaint (ECF No. 8) on the Office of the Attorney

12   General of the State of Nevada by adding the Attorney General of the State of Nevada

13   to the docket sheet. This does not indicate acceptance of service.

14          5.     Service must be perfected within 90 days from the date of this order

15   pursuant to Fed. R. Civ. P. 4(m).

16          6.     Subject to the findings of the screening order (ECF No. 9), within 21 days

17   of the date of entry of this order, the Attorney General’s Office shall file a notice advising

18   the Court and Plaintiff whether it will or will not accept service on behalf of the named

19   defendant. If the Attorney General’s Office cannot accept service on behalf of the

20   named defendant, the Office shall file, under seal, but shall not serve the inmate Plaintiff

21   the last known address of the named defendant for whom it has such information. If the

22   last known address of the named defendant is a post office box, the Attorney General's

23   Office shall attempt to obtain and provide the last known physical address.

24          7.     If service cannot be accepted on behalf of the named defendant, Plaintiff

25   shall file a motion identifying the unserved defendant, requesting issuance of a

26   summons, and specifying a full name and address for the named defendant. If the

27   Attorney General has not provided last-known-address information for the named

28   defendant, Plaintiff shall provide the full name and address for the named defendant.

                                                   2
     Case 3:20-cv-00013-RCJ-CLB Document 14 Filed 07/29/21 Page 3 of 3



1           8.     If the Attorney General accepts service of process for the named

2    defendant, such defendant shall file and serve an answer or other response to the First

3    Amended Complaint (ECF No. 8) within 60 days from the date of this order.

4           9.     Plaintiff shall serve upon the named defendant or, if an appearance has

5    been entered by counsel, upon the counsel for the named defendant, a copy of every

6    pleading, motion or other document submitted for consideration by the Court. If Plaintiff

7    electronically files a document with the Court’s electronic-filing system, no certificate of

8    service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1.

9    However, if Plaintiff mails the document to the Court, Plaintiff shall include with the

10   original document submitted for filing a certificate stating the date that a true and correct

11   copy of the document was mailed to the defendant or counsel for the defendant. If

12   counsel has entered a notice of appearance, Plaintiff shall direct service to the

13   individual attorney named in the notice of appearance, at the physical or electronic

14   address stated therein. The Court may disregard any document received by a district

15   judge or magistrate judge which has not been filed with the Clerk, and any document

16   received by a district judge, magistrate judge, or the Clerk which fails to include a

17   certificate showing proper service when required.

18          10.    This case is no longer stayed.

19          DATED THIS 29th day of July 2021.
20

21                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                   3
